Order issued September 20, 2012




                                               In The
                              Tourt of Apprato
                         IMO Biotrirt af Itxas at 'Dallas
                                       No. 05-09-00758-CR


                            DONALD GENE BLANTON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                                Trial Court Cause No. 15189


                                            ORDER

       The Court DENIES appellant's September 14, 2012 pro se motion requesting an extension

of time to file appellant's brief. Appellant is represented by counsel. Appellant is not entitled to

hybrid representation. See Ruddy. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981).




                                                        LANA MYERS
                                                        JUSTICE